 



Exhibit 10.25
DESCRIPTION OF DIRECTORS AND NAMED EXECUTIVE OFFICERS COMPENSATION
The compensation payable to all of the Company’s non-employee directors is as
follows:

  •   An annual cash retainer of $5,000.00.     •   In addition, non-employee
directors each receive $700.00 for each regular meeting of the Board of
Directors attended.

  •   In addition, members of the Audit Committee are paid $250.00 for each
Audit Committee meeting attended and the Audit Committee Chairman is paid an
annual retainer of $4,000.00.

The compensation of executive officers is reviewed and adjusted on an annual
basis as of the individual’s anniversary date of hire, based upon the approval
of the Executive Compensation Committee of the Board of Directors.
As of March 10, 2008, current annual salaries of each of the following executive
officers is shown below:

          Name   Salary
Donita R. Koval
  $ 321,360  
Daniel L. Warfel
  $ 240,900  
David S. Runk
  $ 174,552  

34